724 S.E.2d 505 (2012)
Jerry GRIMSLEY
v.
GOVERNMENT EMPLOYEES INSURANCE COMPANY.
No. 1P12.
Supreme Court of North Carolina.
March 8, 2012.
Thomas E. Williams, Charlotte, for Government Employees Insurance Company.
James W. Musselwhite, Lumberton, for Grimsley, Jerry.
Stephen C. McIntyre, for Grimsley, Jerry.

ORDER
Upon consideration of the petition filed on the 4th of January 2012 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."